Exhibit 10.1
PLAN SUPPORT AND LOCK-UP AGREEMENT
     This Plan Support and Lock-Up Agreement (together with the Exhibits and
Schedules attached hereto, this “Agreement”), dated as of August 6, 2009, by and
among (i) CanArgo Energy Corporation (the “Company”); (ii) Persistency
(“Persistency”); (iii) Thomas L. Gipson (“TLG”), Robert L. Gipson (“RLG”) and
Yvonne Koenig (“YK,” and together with TLG and RLG, collectively, the “I&S
Parties” and together with Persistency, the “Noteholders” ); (iv) Weus Holdings,
Inc. and its affiliates (collectively, “Weatherford”) and (v) each holder (or
investment managers or advisors having authority to act on behalf of the
beneficial owners) of a General Unsecured Claim (as defined in the Term Sheet
attached as Exhibit A (the “Term Sheet”) that is a signatory hereto (each such
holder of such claims collectively, the “General Unsecured Creditors”; and
together with the Noteholders and Weatherford, collectively, the “Supporting
Creditors”). The Company and the Supporting Creditors are referred to herein
collectively as the “Parties,” and sometimes individually as a “Party.”
RECITALS:
     WHEREAS, the Company contemplates a restructuring of the financial
obligations of the Company (the “Restructuring”) through a pre-packaged or
pre-negotiated chapter 11 plan (the “Plan”) in a chapter 11 bankruptcy case (the
“Chapter 11 Case”) under title 11 of the United States Code (as amended, the
“Bankruptcy Code”), which shall be filed in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”);
     WHEREAS, certain of the Supporting Creditors have engaged in negotiations
with the Company with the objective of reaching an agreement regarding the
principal terms of the Restructuring and have reached an agreement in principle
on the terms and conditions set forth in the Term Sheet;
     WHEREAS, the Term Sheet provides that the Restructuring will be effectuated
through the transactions set forth therein;
     WHEREAS, in order to implement the Restructuring, the Company is in the
process of preparing the Plan, consistent in all material respects with the Term
Sheet, and a supporting disclosure statement (the “Disclosure Statement”), and
the Company: (a) upon receipt of signatures to this Agreement by Supporting
Creditors, who if they voted on the Plan such votes would be legally sufficient
to confirm the Plan, and provided that such Supporting Creditors have received
the Plan and Disclosure Statement; or (b) will solicit acceptances to the Plan
in accordance with the Disclosure Statement and the ballots (the “Consent
Solicitation”), to be used in connection with voting on the Plan (the “Ballots”)
and subject to receiving properly executed and timely Ballots from the
Supporting Creditors in an amount and number confirming that each impaired class
under the Plan has accepted the Plan (other than existing equity holders) (or
agreement from such Supporting Creditors that this Agreement may be treated as
their vote and ballot); intends to (i) commence the Chapter 11 Case in the
Bankruptcy Court, (ii) on the date of commencement of the Chapter 11 Case, file
the Plan and Disclosure Statement with the Bankruptcy Court, and (iii) use
commercially reasonable efforts to have the Disclosure Statement approved and
the Plan confirmed by the Bankruptcy Court, in each case, as

 



--------------------------------------------------------------------------------



 



expeditiously as reasonably practicable under the Bankruptcy Code and the
Federal Rules of Bankruptcy Procedure and consistent with the timing set forth
herein and in the Term Sheet;
     WHEREAS, each Supporting Creditor holds or is the legal or beneficial
holder of, or the investment manager with discretionary authority with respect
to, the aggregate principal amount of applicable claims set forth below each
such Supporting Creditor’s signature attached hereto (the “Claim Amount”) and,
to facilitate the implementation of the Restructuring, each of the Supporting
Creditors is prepared to support the approval of the Disclosure Statement and
confirmation of the Plan, on the terms and subject to the conditions of this
Agreement, the Term Sheet and applicable law, and, if and when solicited to do
so in accordance with applicable law, to vote (or, in the case of managed or
advised accounts, instruct its custodial agents to vote) to accept the Plan; and
     WHEREAS, the Company desires to obtain the commitment of the Supporting
Creditors to negotiate the Plan in good faith and to support and vote for the
Plan, subject to the terms and conditions set forth herein, and agrees and
acknowledges that the Claim Amount for each Supporting Creditor is a legal,
valid and binding obligation of the Company, to which the Company has no defense
or right of offset.
     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties
hereby agrees as follows:
     1. Incorporation of Recitals. The recitals set forth above are expressly
incorporated herein and made an integral part of this Agreement; provided that
each Supporting Creditor hereto severally and not jointly makes each and any
representation or warranty hereunder as to itself only.
     2. Definitions. Capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed to such terms in the Term Sheet.
     3. Providing Plan to Supporting Creditors. On or before October 21, 2009,
the Company shall provide each Supporting Creditor a copy of the Plan (which
Plan shall have been agreed to by the Company and Persistency), which Plan shall
be consistent in all material respects with the Term Sheet.
     4. Creditor Support of Restructuring.
     (a) As long as the Company has satisfied its obligations pursuant to this
Agreement and this Agreement has not been terminated pursuant to Section 8
hereof, each Supporting Creditor severally agrees with each other Supporting
Creditor and with the Company that, if the Company proposes the Plan, such
Supporting Creditor (i) shall, subject to receipt of the Plan and the Disclosure
Statement and a request that such Supporting Creditor vote in favor of the Plan,
as soon as practicable (but in no case later than any voting deadline stated
therein), vote all of its impaired claims (as such term is defined under section
101 of the Bankruptcy Code, “Claim”), and equity interests in the

2



--------------------------------------------------------------------------------



 



Company, as applicable, whether now owned or hereafter acquired, to accept the
Plan and otherwise support and take all reasonable actions to facilitate the
proposal, solicitation, confirmation, and consummation of the Plan; (ii) shall
not object to confirmation of, or vote to reject, the Plan or otherwise commence
or participate in any proceeding directly or indirectly for the purpose of
opposing or altering the Plan, the Disclosure Statement, the solicitation of
acceptances of the Plan or any other reorganization documents containing terms
and conditions consistent in all material respects with the Term Sheet, the Plan
and this Agreement; (iii) shall vote against any restructuring, workout, or plan
of reorganization relating to the Company other than the Plan; (iv) shall not
directly or indirectly seek, solicit, support, encourage, vote for, consent to,
or participate in the negotiation or formulation of (x) any plan or
reorganization, proposal, offer, dissolution, winding up, liquidation,
reorganization, merger, or restructuring for the Company other than the Plan,
(y) any disposition outside of the Plan of all or any substantial portion of the
assets of the Company and any of their subsidiaries or (z) any other action
(including any request to terminate exclusivity) that is inconsistent with, or
that would delay or obstruct the proposed solicitation, confirmation, or
consummation of the Plan; and (v) shall support the releases, through the Plan,
of the Company, the Supporting Creditors and their respective counsel and
advisors.
     (b) Notwithstanding the foregoing, each Supporting Creditor may raise and
be heard on any issue arising in the Chapter 11 Case so long as such Supporting
Creditor is not attempting to oppose or alter the Plan or the Disclosure
Statement approved by it, or otherwise breach any of the provisions of this
Agreement.
     (c) Each Supporting Creditor agrees that until this Agreement has been
terminated in accordance with Section 8, it shall not as against the Company or
its direct or indirect subsidiaries (i) take any action or otherwise pursue any
right or remedy under applicable law, any agreement, contract, loan document or
indenture, as applicable, or (ii) initiate, or have initiated on its behalf, any
litigation or proceeding of any kind with respect to its Claims other than to
enforce this Agreement.
     5. Conditions to Effectiveness of this Agreement. This Agreement shall not
become effective until such time as each of the following conditions have been
satisfied:
     (a) The execution and delivery of this Agreement to the Company by the
Supporting Creditors; and
     (b) The execution and delivery of this Agreement by the Company.
     6. Pursuit of Restructuring. The Company shall use its commercially
reasonable efforts to effectuate the Restructuring, including commencing the
Chapter 11 Case (the date on which the Chapter 11 Case is commenced shall be
defined as the “Commencement Date”) to implement the Restructuring, using its
commercially reasonable efforts to obtain approval of the Disclosure Statement,
support the Plan, obtain confirmation of the Plan and consummate the Plan
promptly after confirmation. The Chapter 11 Case, if filed, will be filed before
the Bankruptcy Court.

3



--------------------------------------------------------------------------------



 



     7. Holdings and Transfers. As long as this Agreement has not been
terminated pursuant to Section 8 hereof:
     (a) Each Supporting Creditor severally represents and warrants to the
Company that it holds or is the legal or beneficial holder of, or the investment
adviser or manager with discretionary authority with respect to, the aggregate
amount of unsecured claims set forth below each such Supporting Creditor’s
signature attached hereto (the “Holdings”) and has the power to vote and dispose
of the Holdings in accordance with this Agreement on behalf of such beneficial
owners, and that the amount of the Holdings constitutes the entire amount of all
of such Supporting Creditor’s Claims against the Company at the time this
Agreement becomes effective;
     (b) Each Supporting Creditor severally agrees that it will not sell,
pledge, assign, hypothecate, or otherwise transfer any Holdings, and any such
attempted sale, pledge, assignment, hypothecation, or other transfer shall be
void and without effect, unless the transferee executes and there is delivered
to the Company and to the other notice parties listed in Section 25 hereof,
within three (3) business days after such transfer, a written undertaking (in
the form of the Transferee Undertaking attached hereto as Schedule 1) agreeing
to become a party to, and bound by all the terms of, this Agreement, other than
Section 13 hereof (Appointment to a Statutory Committee; Absolute Discretion to
Exercise Fiduciary Responsibilities), with respect to the Holdings being
transferred, and such transferee (hereinafter a “Transferee”) shall thereupon be
deemed to be a Supporting Creditor with respect to the amount of such
transferred Holdings for purposes of this Agreement, other than Section 13
hereof, and the transferor shall no longer be a Supporting Creditor with respect
to such transferred Holdings. The Company hereby agrees that any Transferee
executing such an undertaking shall be entitled to the benefits of this
Agreement;
     (c) This Agreement shall in no way be construed to preclude a Supporting
Creditor from acquiring additional unsecured claims provided that such
Supporting Creditor (other than a Transferee) shall vote, and take such other
actions in respect of, such additional unsecured claims as is provided for
herein; and
     (d) This Agreement shall in no way be construed to preclude Persistency
from providing Debtor in Possession financing to the Company upon the terms and
subject to the conditions contemplated by the Term Sheet (“DIP Financing”).
     8. Termination.
     (a) This Agreement may be terminated if any of the following events (any
such event, a “Termination Event”) occurs and is not waived in accordance with
Section 15:
     (i) By a Supporting Creditor if it has not received a copy of the proposed
Plan consistent in all material respects with the Term Sheet as required in
Section 3;

4



--------------------------------------------------------------------------------



 



     (ii) By a Supporting Creditor if the Company shall (A) fail to comply with
the Budget attached to the Term Sheet (except as same may be permitted under the
DIP Financing), (B) undertake any related party expenditures, transfers or
transactions (other than the payment of ordinary course salaries and
professional fees in accordance with the Budget attached to the Term Sheet)
(1) in connection with any pending or threatened criminal or civil litigation
(other than in connection with the prosecution of the Company’s claims against
certain standby underwriters identified in its Current Report on Form 8-K filed
with the Securities and Exchange Commission on December 5, 2008), or
(2) otherwise outside the ordinary course of the Company’s business, including,
without limitation, the collection of its outstanding receivables and
intercompany advances, without first obtaining the affirmative written consent
of Persistency;
     (iii) By a Supporting Creditor if the Company has not commenced the
Chapter 11 Case in the Bankruptcy Court, together with the filing of the Plan
and Disclosure Statement with the Bankruptcy Court, on or before October 31,
2009;
     (iv) By a Supporting Creditor if the Plan or the Disclosure Statement has
been amended, modified or supplemented, such that the Plan and Disclosure
Statement is not consistent in all material respects with the Term Sheet;
     (v) By a Supporting Creditor if the business, properties, assets or
financial condition of the Company and any of its direct or indirect
subsidiaries taken as a whole shall have been materially and adversely affected
since the date of this Agreement;
     (vi) By a Supporting Creditor if the Plan shall not have become effective
on or before the date which is 90 calendar days after the Commencement Date
(unless the time for effectiveness had been extended as permitted under the DIP
Financing);
     (vii) By any Party if another Party has materially breached its obligations
hereunder;
     (viii) By any Party if once filed, and prior to the confirmation of the
Plan, the Chapter 11 Case shall have been converted to a case under Chapter 7 of
the Bankruptcy Code, or dismissed (provided that the terminating Party did not
seek or support such conversion or dismissal);
     (ix) By any Party if an examiner is appointed pursuant to section
1104(c)(1) of the Bankruptcy Code with expanded powers to run the business of
the Company, or a trustee under chapter 11 of the Bankruptcy Code is appointed
for the Company in the Chapter 11 Case (other than the Trustee of the
Liquidating Trust as contemplated in the Term Sheet and the Plan) (provided that
the terminating Party did not seek or support such appointment);

5



--------------------------------------------------------------------------------



 



     (x) By any Party if any court of competent jurisdiction shall enter a final
nonappealable judgment or order declaring this Agreement to be unenforceable
(provided that the terminating Party did not seek or support such appeal);
     (xi) By any Party upon the entry of an order in the Chapter 11 Case
rejecting this Agreement (provided that the terminating Party did not seek or
support such order);
     (xii) By any Party upon the commencement of an involuntary bankruptcy
proceeding against the Company that is not dismissed or converted to a voluntary
proceeding within 10 business days (provided that the terminating Party did not
seek or support such order);
     (xiii) By Persistency if (A) the DIP Financing is not approved by the
Bankruptcy Court, or (B) if the DIP Financing is approved by the Bankruptcy
Court, upon an Event of Default under the DIP Financing that is not waived by
Persistency or cured by the Company within any applicable grace period; or
     (xiv) By Persistency if the Company does not, in connection with
confirmation of the Plan, execute and deliver to Persistency a Certificate of
Representations and Warranties in form and substance acceptable to Persistency,
which representations and warranties shall be true and correct in all material
respects at and as of the date of delivery of the Certificate, except for
representations and warranties that are made as of a specific date or time other
than such date, which shall be true and correct as of such specific date or
time;
provided, however, that no Party shall have the right to so terminate its
obligations under this Agreement upon the occurrence of any of the events and
conditions described above (the “Termination Events”) unless such Party has
given written notice (‘‘Notice of Termination”) thereof to each of the other
Parties hereto specifically identifying the basis upon which such Party is
exercising its right to terminate, and the event or condition giving rise to
such right is not cured within five (5) Business Days of such written notice
(provided that this cure period shall not extend any grace or cure period
provided under the DIP Financing); provided, further, that in the event that any
Party terminates this Agreement with respect to such Party, following the
effectiveness of such termination, this Agreement will be of no further force
and effect against any Party, except that the Company’s acknowledgement that the
Claim Amount of each Supporting Creditor is the legal, valid and binding
obligation of the Company, to which the Company has no defense or right of
offset, shall survive termination of this Agreement.
     (b) The Supporting Creditors shall have no liability to the Company or each
other in respect of any termination of this Agreement in accordance with the
terms hereof. The Company shall have no liability to the Supporting Creditors in
respect of any termination of this Agreement in accordance with the terms
hereof.

6



--------------------------------------------------------------------------------



 



     9. Representations and Warranties. Each Supporting Creditor, severally and
not jointly, and the Company, hereby represents and warrants to the others that:
     (a) It has the requisite corporate power and authority to enter into this
Agreement and to carry out the transactions contemplated by, and perform its
respective obligations under, this Agreement;
     (b) The execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;
     (c) The execution, delivery, and performance by it of this Agreement does
not and shall not (i) violate any provision of law, rule, or regulation
applicable to it or any of its affiliates, or its certificate of incorporation
or bylaws or other organizational documents or those of any of its affiliates,
or (ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it or any of its affiliates is a party;
     (d) The execution, delivery, and performance by it of this Agreement does
not and shall not require any registration or filing with, the consent or
approval of, notice to, or any other action with any federal, state, or other
governmental authority or regulatory body;
     (e) This Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally, or by
equitable principles relating to enforceability;
     (f) Each Supporting Creditor severally represents and warrants that (i) it
is an “accredited investor” within the meaning of Rule 501 of the Securities and
Exchange Commission under the Securities Act, with sufficient knowledge and
experience to evaluate properly the terms and conditions of the Term Sheet and
this Agreement, and has been afforded the opportunity to discuss the Term Sheet
and other information concerning the Company with the Company’s representatives,
and to consult with its legal and financial advisors with respect to its
investment decision to execute this Agreement, and (ii) it has made its own
analysis and decision to enter into this Agreement and otherwise investigated
this matter to its full satisfaction and will not seek rescission or revocation
of this Agreement;
     (g) The Company represents and warrants that (i) it has been advised by
professionals of nationally recognized standing and experience in transactions
of this nature, and has been afforded the opportunity to discuss and evaluate
the terms and conditions of the Term Sheet and this Agreement, and to consult
with its legal and financial advisors with respect to its decision to execute
this Agreement, and (ii) it has made its own analysis and decision to enter into
this Agreement and otherwise

7



--------------------------------------------------------------------------------



 



investigated this matter to its full satisfaction and will not seek rescission
or revocation of this Agreement; and
     (h) Except as expressly set forth in this Agreement, none of the Parties
hereto makes any representation or warranty, written or oral, express or
implied.
     10. Public Disclosures. Prior to the issuance of any public disclosures
regarding the Restructuring, the Company shall consult with Persistency as to
the form and substance of such public disclosures, provided that at all times
the Company shall be solely responsible for each public disclosure made by it.
Nothing in this Agreement shall preclude or prohibit any Supporting Creditor
from issuing its own public disclosure (consistent with the Term Sheet)
regarding the Restructuring; provided, however, that such Supporting Creditor
shall first consult with the Company prior to any such issuance. Without
limiting the generality of the foregoing, and other than in connection with the
Disclosure Statement, unless required by law, including, without limitation,
pursuant to the requirements of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder, or a lawful subpoena
issued by a court of competent jurisdiction following the Company’s good faith
efforts to quash such subpoena, or unless the identity of any Supporting
Creditor and its respective Holdings have previously been publicly disclosed
through no breach by the Company of its confidentiality obligation herein set
forth, the Company shall not disclose (a) any Supporting Creditor’s identity or
(b) the amount of such holder’s respective Holdings, without the prior written
consent of such Supporting Creditor in each case; and, if such announcement or
disclosure is so required, the Company shall afford the Supporting Creditors a
reasonable opportunity to first quash such subpoena and, if unsuccessful, to
review and comment upon any such announcement or disclosure prior to the
applicable announcement or disclosure.
     11. Fiduciary Duties. Notwithstanding anything to the contrary herein,
nothing in this Agreement shall require the Company or any directors or officers
of the Company (in such person’s capacity as a director or officer of the
Company) to take any action, or to refrain from taking any action, to the extent
required to comply with his fiduciary obligations under applicable law.
     12. Specific Performance. It is understood and agreed by each of the
Parties that money damages would not be a sufficient remedy for any breach of
this Agreement by any Party, and each non-breaching Party shall be entitled to
seek specific performance and injunctive or other equitable relief as a remedy
for such breach.
     13. Appointment to a Statutory Committee; Absolute Discretion to Exercise
Fiduciary Responsibilities. Anything else in this Agreement to the contrary
notwithstanding, if a Supporting Creditor is appointed to and serves on a
statutory committee established in the Chapter 11 Case, the terms of this
Agreement shall not be construed to limit such Party’s exercise, in its sole
discretion, of its fiduciary duties to any person arising from its service on
such committee, and any exercise of such fiduciary duties shall not be deemed to
constitute a breach of the terms of this Agreement. To the extent that the
United States Trustee declines to appoint a Supporting Creditor to any such
statutory committee based upon such Supporting

8



--------------------------------------------------------------------------------



 



Creditor’s execution of this Agreement, this Agreement shall be deemed to be
terminated as to one or more such Supporting Creditors so as to allow such
Supporting Creditor to be appointed to such statutory committee, but only to the
extent that after giving effect to such termination(s), the holders of at least
2/3 in amount and a majority in number of holders of unsecured claims remain in
support of the Plan and bound by this Agreement.
     14. Successors and Assigns. Except as otherwise provided in this Agreement,
this Agreement is intended to and shall bind and inure to the benefit of each of
the Parties and each of their respective successors, assigns, heirs, executors,
administrators, and representatives.
     15. Amendments and Waivers. This Agreement may not be modified, amended, or
supplemented except in a writing signed by the Company and Supporting Creditors
who are not then in breach hereof; provided, however, that any modification of,
or amendment or supplement to, this Agreement that materially and adversely
affects any Party shall require the written consent of the Party so affected;
provided, further, that any modification of, or amendment or supplement to, this
Section 15 shall require the written consent of all of the Parties.
     16. Additional Claims or Equity Interests. To the extent any Supporting
Creditor (a) acquires additional Holdings, (b) holds or acquires any other
claims against the Company entitled to vote on the Plan or (c) holds or acquires
equity interests in the Company entitled to vote on the Plan, such Supporting
Creditor agrees that such Claims, other claims and equity interests shall be
subject to this Agreement and that it shall vote (or cause to be voted) any such
additional Claims, other claims or equity interests (in each case, to the extent
still held by it or on its behalf at the time of such vote) in a manner
consistent with Section 4(a).
     17. No Third-Party Beneficiaries. Nothing contained in this Agreement is
intended to confer any rights or remedies under or by reason of, this Agreement
on any person or entity other than the Parties hereto, or is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third party to any Party to this Agreement, nor shall any provision give any
third party any right of subrogation or action over or against any Party to this
Agreement.
     18. Good Faith Cooperation; Further Assurances; Acknowledgment; Definitive
Documents. The Parties shall cooperate with each other in good faith and shall
coordinate their activities (to the extent practicable and subject to the terms
hereof) in respect of (a) all matters relating to their rights in respect of the
Company or otherwise in connection with their relationship with the Company,
(b) all matters concerning the implementation of the Restructuring, and (c) the
pursuit and support of the Restructuring. Furthermore, subject to the terms
hereof, each of the Parties shall take such action as may be reasonably
necessary to carry out the purposes and intent of this Agreement, including
making and filing any required regulatory filings and voting any equity
securities of the Company in favor of the Restructuring (provided that no
Supporting Creditor shall be required to incur any expense, liability, or other
obligation), and shall refrain from taking any action that would frustrate the
purposes and intent of this Agreement, including proposing a plan of
reorganization or liquidation that is not the Plan or otherwise consistent with
the Term Sheet. This Agreement is not and shall not be deemed a

9



--------------------------------------------------------------------------------



 



solicitation for consents of the Plan or a solicitation to tender or exchange
any Holdings. Each Party hereby covenants and agrees (a) to negotiate in good
faith the Plan and the Disclosure Statement, including all exhibits, supplements
and annexes thereto, (b) to negotiate in good faith the definitive documents
implementing, achieving, and relating to the Restructuring, including the order
of the Bankruptcy Court confirming the Plan, each of which is to be specifically
described in the Plan (collectively, the “Definitive Documents”), shall contain
terms and conditions consistent in all material respects with the Plan, and
shall otherwise be reasonably satisfactory in form and substance to the
Supporting Creditors, and (c) to execute (to the extent they are a party
thereto) and otherwise support the Definitive Documents.
     19. Severability. If any portion of this Agreement shall be held to be
invalid or unenforceable, then that portion shall be deemed modified (only to
the extent necessary and in a manner consistent with the remainder of this
Agreement) so as to be valid and enforceable, or if such modification is not
reasonably feasible, shall be deemed to have been severed out of this Agreement,
and the Parties acknowledge that the balance of this Agreement shall in any
event be valid and enforceable unless the effect shall be to materially alter
the terms and conditions of this Agreement.
     20. Prior Agreements. This Agreement represents the entire agreement of the
Parties with respect to the subject matter of this Agreement, and supersedes all
prior negotiations and agreements among the Parties with respect to the matters
set forth herein.
     21. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law of the
State of New York.
     22. Venue. By execution and delivery of this Agreement, each of the Parties
irrevocably and unconditionally agrees that any legal action, suit, or
proceeding with respect to any matter under or arising out of or in connection
with this Agreement, or for recognition or enforcement of any judgment rendered
in any such action, suit, or proceeding, shall be brought (a) in the Bankruptcy
Court if the Chapter 11 Case has been commenced, or (b) in a court of competent
jurisdiction located in The City of New York if the Chapter 11 Case has not been
commenced. Each Party irrevocably waives any objection it may have to the venue
of any action, suit, or proceeding brought in such court or to the convenience
of the forum.
     23. Personal Jurisdiction. By execution and delivery of this Agreement,
each of the Parties irrevocably and unconditionally submits to the personal
jurisdiction of (a) the Bankruptcy Court if the Chapter 11 Case has been
commenced, or (b) a court of competent jurisdiction located in The City of New
York if the Chapter 11 Case has not been commenced, for purposes of any action,
suit, or proceeding arising out of or relating to this Agreement.
     24. Notices. All notices (including, without limitation, any Notice of
Termination) and other communications hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered by courier service,
messenger, or facsimile to the following addresses, or such other addresses as
may be furnished hereafter by notice in writing:

10



--------------------------------------------------------------------------------



 



     (a) If to the Company, to counsel for the Company:
Satterlee Stephens Burke & Burke LLP
230 Park Avenue
New York, New York 10169
Attention: Peter A. Basilevsky, Esq.
Facsimile: (212) 818-9606
     (b) If to Persistency:
Persistency Capital LLC
1270 Avenue of the Americas
Suite 2100
New York, New York 10020
Attention: Andrew James Morris
Facsimile: (646) 619-4642
     (c) With a copy to its counsel:
Seward & Kissel LLP
One Battery Park Plaza
New York, New York 10004
Attention: John R. Ashmead, Esq.
Facsimile: (212) 480-8421
     (d) If to the I&S Parties, to:
Ingalls & Snyder, LLC
61 Broadway
New York, New York 10006
Attention: Thomas D. Boucher
Facsimile: (212) 269-4177
     (e) If to any other Supporting Creditor, to the address provided under
their authorized signature;
     or to such other address as any such party may give to all the other
parties hereto in accordance with the notice provisions hereof.
     25. Headings. The section headings of this Agreement are for convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement.
     26. Counterparts; Fax Signatures. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
shall constitute one and the same Agreement. Delivery of an executed signature
page of this Agreement by facsimile shall be effective as delivery of a manually
executed signature page of this Agreement.

11



--------------------------------------------------------------------------------



 



     27. No Waiver of Participation and Reservation of Rights. Except as
expressly provided in this Agreement and in any amendment among the Parties,
nothing herein is intended to, or does, in any manner waive, limit, impair, or
restrict the ability of any Supporting Creditor to protect and preserve its
rights, remedies and interests, including, without limitation, its Claims
against the Company or its full participation in any bankruptcy case filed by
the Company, or any of its affiliates and subsidiaries, including, without
limitation, the Chapter 11 Case. The Parties full reserve any and all of their
rights in the event the transactions contemplated by this Agreement or in the
Plan are not consummated or this Agreement is terminated.
     28. Interpretation. This Agreement is the product of negotiations among the
Supporting Creditors and the Company, and in the enforcement or interpretation
hereof, is to be interpreted in a neutral manner, and any presumption with
regard to interpretation for or against any Party by reason of that Party having
drafted or caused to be drafted this Agreement, or any portion hereof: shall not
be effective in regard to the interpretation hereof.
     29. Acknowledgement. This Agreement is not and shall not be deemed to be a
solicitation of votes for the acceptance of the Plan. Each Supporting Creditor’s
vote will not be solicited until such Supporting Creditor has been provided with
the Disclosure Statement.
     30. Recourse. Subject to Section 12 of this Agreement and provided specific
performance is not sought under Section 12 of this Agreement, the only other
remedy of a Supporting Creditor and the Company with respect to a breach of this
Agreement by the Company or a Supporting Creditor, as applicable, is to
terminate this Agreement in accordance with its terms.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed and delivered by their respective officers thereunto duly authorized,
as of the date first written above,

                  CanArgo Energy Corporation    
 
           
 
  By:        
 
           
 
      Name: Vincent McDonnell    
 
      Title:   C.E.O.    
 
                Persistency    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

                  Aggregate principal amount of    
 
  Existing Unsecured Claims:        
 
           
 
           
 
                          Thomas L. Gipson    
 
                Aggregate principal amount of    
 
  Existing Unsecured Claims:        
 
           
 
           
 
                          Robert L. Gipson    
 
                Aggregate principal amount of    
 
  Existing Unsecured Claims:        
 
           

13



--------------------------------------------------------------------------------



 



                            Yvonne Koenig    
 
                Aggregate principal amount of    
 
  Existing Unsecured Claims:        
 
           

                  Weus Holdings, Ltd.    
 
                Aggregate principal amount of    
 
  Existing Unsecured Claims:        
 
           

                  Address for Notices:    
 
                     
 
                     
 
                     
 
           
 
  Attention:        
 
           
 
  Facsimile:        
 
           

                  R.S. Platou Markets AS    
 
                Aggregate principal amount of    
 
  Existing Unsecured Claims:        
 
           

                  Address for Notices:    
 
                     
 
                     
 
                     
 
           
 
  Attention:        
 
           
 
  Facsimile:        
 
           

14



--------------------------------------------------------------------------------



 



Schedule I to the Plan Support Agreement
Transferee Undertaking
By signing in the space provided below and returning a copy of this Transferee
Undertaking to the Company and to the other notice parties listed in Section 25
of the Plan Support Agreement, the undersigned, as Transferee, (a) represents
and warrants that it has received (i) the Plan Support Agreement (attached
hereto as Exhibit A), and (ii) the Term Sheet (attached hereto as Exhibit B);
(b) indicates its agreement to be bound by (i) the Plan Support Agreement (other
than with respect to Section 13 thereof (Appointment to a Statutory Committee;
Absolute Discretion to Exercise Fiduciary Responsibilities)), and (ii) the Term
Sheet, with respect to the Holdings being transferred (but not any Claims
against the Company previously owned by the Transferee or thereafter acquired by
the Transferee). Capitalized terms used in this Transferee Undertaking and not
defined herein shall have the meanings ascribed to them in the Plan Support
Agreement, including by reference therein.
It is a precondition to any transfer of the Holdings that an executed Transferee
Undertaking be delivered to the Company. Delivery of an executed Transferee
Undertaking by facsimile to the Company shall be effective for such delivery.
Upon receipt by the Company of an executed Transferee Undertaking, the
undersigned Transferee shall thereupon be deemed to be a Supporting Creditor
with respect to the amount of such transferred Holdings for purposes of the Plan
Support Agreement (other than Section 13 thereof), and the undersigned
transferor shall no longer be a Supporting Creditor with respect to such
transferred Holdings.
Aggregate amount of:
     Existing Secured Debt:
                                                     
     Unsecured Claims:
                                                            
ACCEPTED AND AGREED

          [NAME OF TRANSFEREE]    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

ACCEPTED AND AGREED

          [NAME OF TRANSFEROR]    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

Address for Notices:
[Insert Address]

15



--------------------------------------------------------------------------------



 



Exhibit A to the Transferee Undertaking
Plan Support Agreement

16



--------------------------------------------------------------------------------



 



Exhibit A to Plan Support and Lock-Up Agreement
Plan Term Sheet

17



--------------------------------------------------------------------------------



 



CANARGO ENERGY CORP.
Plan Term Sheet
August 6, 2009
     The following is a summary (the “Plan Term Sheet”) of certain indicative
terms of a proposed plan of reorganization (the “Plan”) for the Company (as
defined below). The transactions contemplated by this Plan Term Sheet are
subject to further terms and conditions to be set forth in the Plan and other
definitive documents. This Plan Term Sheet is the result of extensive, good
faith, arm’s-length discussions between the Company and Persistency (as defined
below) to settle and resolve the Company’s obligations to its creditors, and is
entitled to protection from any use or disclosure to any party or person
pursuant to Federal Rule of Evidence 408 and any other rule of similar import,
as well as the common interest, confidentiality and non-disclosure agreements
previously entered into between the Company and certain of its creditors
receiving copies of this Plan Term Sheet. This Plan Term Sheet and the
information contained herein are strictly confidential. This Plan Term Sheet
does not constitute an offer of securities or a solicitation of offers to
purchase securities, nor is it an offer or solicitation for any chapter 11 plan,
and is being presented for discussion and settlement purposes only. This Plan
Term Sheet does not create or impose any commitment or obligation, express or
implied, on any party in any respect regarding a definitive agreement or
otherwise. Any such binding agreement or commitment between the parties would
result only, following the completion of due diligence review by Persistency,
from the execution and delivery by each party of a definitive agreement, when
and if executed and delivered, containing such terms and conditions satisfactory
to the parties regarding the implementation of the Plan Term Sheet (a “Plan
Support and Lock-Up Agreement”). No party shall have any obligation, express or
implied, to negotiate with respect to the transactions contemplated by this term
sheet or to negotiate or enter into any definitive agreement.
I. Parties

     
Debtor:
  CanArgo Energy Corp., a Delaware corporation (“CanArgo” or the “Company”).
CanArgo, together with its direct and indirect subsidiaries (as fully described
in Exhibit I), are collectively referred to herein as the “CanArgo Group.”
 
   
Senior Lenders:
  Thomas L. Gipson, Robert L. Gipson and Yvonne Koenig (including their
respective successors and assigns and any other person that holds the 2009
Notes, the “Senior Lenders”), who are the present holders of the Senior
Subordinated Convertible Guaranteed Notes due September 1, 2009 (“2009 Notes”),
issued pursuant to a Note Purchase Agreement as of March 3, 2006 by and among
the Company and the purchasers named therein, which 2009 Notes are guaranteed by
CanArgo’s subsidiaries under the

1



--------------------------------------------------------------------------------



 



     
 
  Subordinated Guaranty Agreement dated March 3, 2006 (the “2009 Guaranty”). The
total obligations outstanding and now due and payable under the 2009 Notes,
including principal, interest, default interest and reimbursable fees and
expenses, to which the Company has no defense to payment, is US $5,258,072 as of
August 1, 2009 (such obligations as of the date of the filing of the Plan, the
“Senior Lender Claims”).
 
   
Senior Subordinate Lender:
  Persistency, a Cayman Islands limited company (“Persistency”), holder of
CanArgo’s 12% Subordinated Convertible Guaranteed Notes, due June 28, 2010 (the
“2010 Notes”) issued under a Note and Warrant Purchase Agreement dated June 28,
2006, which 2010 Notes are guaranteed by CanArgo’s subsidiaries under the
Subordinated Guaranty Agreement dated June 28, 2006 (the “2010 Guaranty”).  The
total obligations outstanding and now due and payable under the 2010 Notes,
including principal, interest and default interest through August 1, 2009, and
reimbursable fees and expenses through February 5, 2009 (fees and expenses
thereafter are treated separately elsewhere in this Term Sheet) to which the
Company has no defense to payment, is US $12,293,296 (such obligations as of the
date of the filing of the Plan, the “Senior Subordinate Lender Claims”).
 
   
Weatherford:
  Weus Holdings, Inc. and its affiliates (together, “Weatherford”), with whom
CanArgo has entered into a Settlement Agreement dated February 9, 2009,
requiring CanArgo’s payment to Weatherford of US$1.2 Million (the “Weatherford
Claim”).
 
   
General Unsecured Claims:
  Any unsecured claim against the Company, including any intercompany claim,
that is not a priority tax claim, administrative claim, accrued professional
compensation claim, other priority claim, Senior Subordinate Lender Claims,
Senior Lender Claims or Weatherford Claim and which is not subject to bona fide
dispute (collectively, the “General Unsecured Claims”). All General Unsecured
Claims known to the Company as of the date hereof have been disclosed to
Persistency and are set forth on Appendix A hereto. (The Company shall update
Appendix A before the Bankruptcy Filing (defined below).)
 
   
Restructuring Transaction:
  Subject to the terms of this Plan Term Sheet, which terms shall be embodied in
the Plan, a chapter 11 plan, that will be filed with the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
as a prepackaged/pre-negotiated Plan with solicitation commencing prior to the
date of the bankruptcy filing (the “Bankruptcy Filing”), whereby the Company
will restructure and satisfy all its debt and other creditor claims by the
creditors’ receipt of (i) cash (in the case of convenience class claims) or
(ii) debt (in the case of Senior Lender Claims) or equity

2



--------------------------------------------------------------------------------



 



     
 
  interests and the opportunity to acquire equity interests (in the case of all
other creditors) in a newly-formed entity (“NewCo”) that will own, amongst other
assets, the CGuern Group (as hereinafter defined), the details of which are more
fully described below. The “CGuern Group” means CanArgo Ltd. (Guernsey)
(“CGuern”) and the direct and indirect subsidiaries of CGuern, which constitute
all of the Company’s operating subsidiaries, all of which are identified in
Exhibit II.

II. Treatment of Claims and Interests

     
Administrative, Priority Tax, and Other Priority Claims:
  On or as soon as practicable after the effective date of the Plan (which shall
be the first date after confirmation of the Plan that all conditions to
effectiveness of the Plan shall have been satisfied or waived, the “Effective
Date”) or such date as agreed to by any such holder, each holder of an
administrative expense, priority tax, or other priority claim will receive cash
equal to the full amount of its claim, or will otherwise be left unimpaired,
unless the holder and the Company otherwise agree to a different treatment,
subject to the approval of Persistency. (The Company has identified to
Persistency all anticipated priority claims and they are included in the
Budget.)
 
   
Convenience Claims:
  The Plan shall establish a convenience class for claims of $20,000 or less
(including claims which holders agree to reduce to $20,000), and such claims
will be paid in full in cash on the Effective Date or such other date as agreed
to by any such holder.
 
   
Senior Lender Claims:
  In full and final satisfaction of all Senior Lender Claims, the Senior Lenders
shall receive $5,367,116 in aggregate of new notes issued by NewCo (“NewCo
Notes”), which shall be guaranteed by each of NewCo’s material direct and
indirect subsidiaries (to replicate the guarantees of the Senior Lender Claims
presently in place). The terms of the NewCo Notes are described in Appendix B
hereto.
 
   
Senior Subordinate Lender Claims:
  In full and final satisfaction of Senior Subordinate Lender Claims, and in
recognition that the Senior Subordinate Lender Claims are structurally senior to
the General Unsecured Claims (and Weatherford Claim) by virtue of the guarantees
of the Senior Subordinate Lender Claims, Persistency (i) shall be entitled to
receive 100% of the common shares of NewCo (“NewCo Common Shares”), but should
the class of General Unsecured Claims (including Weatherford) vote to accept the
Plan (including all holders entitled to vote in such class, the “GUC Class”),

3



--------------------------------------------------------------------------------



 



     
 
  Persistency shall, and shall be deemed to have, gifted to the GUC Class, such
class’ pro rata share (determined by calculating the combined Senior Subordinate
Lender Claims and the claims of the GUC Class) of the NewCo Common Shares; and
(ii) shall be entitled to receive a pro rata share of the Tranche A Trust
Interests, which shall be contributed to NewCo by operation of the Plan.
 
   
 
  One NewCo Common Share shall be issued for every $1 of Senior Subordinate
Lender Claims.
 
   
 
  In addition, the Senior Subordinate Lender Claims shall be entitled to
participate in the Rights Offering (as defined and as provided below).
 
   
Weatherford and General Unsecured Claims (GUC Class):
  In full and final satisfaction of all other claims, and notwithstanding the
fact that the Senior Subordinate Lender Claims are structurally senior to the
claims in this category by virtue of the guarantees of the Senior Subordinate
Lender Claims, the GUC Class, provided that the GUC Class votes to accept the
Plan, (i) shall, and shall be deemed to have, received from Persistency, as
holder of the Senior Subordinate Lender Claims, such class’ pro rata share
(determined by calculating the combined Senior Subordinate Lender Claims and the
claims of the GUC Class) of the NewCo Common Shares (the “GUC Class NewCo
Distribution”), and (ii) shall be entitled to receive a pro rata share of the
Tranche A Trust Interests, which shall be contributed to NewCo by operation of
the Plan.
 
   
 
  Each of the holders of claims in the GUC Class shall receive NewCo Common
Shares from the GUC Class NewCo Distribution in proportion to the allowed amount
of their claims (“Allowed Claims”) in relation to the other allowed claims in
the GUC Class. One NewCo Common Share shall be issued for every $1 of Allowed
Claims. The NewCo Common Shares will be subject to a stockholders agreement with
customary tag-along rights and drag-along rights, and preemptive rights to
protect minority shareholders, as well as a right of first refusal for
Persistency as majority shareholder.
 
   
 
  In addition, the holders of Allowed Claims in the GUC Class shall be entitled
to participate in the Rights Offering (as defined and as provided below).
 
   
Intercompany Clean-Up Transactions:
  As a result of transactions being undertaken by the Company and several of its
subsidiaries prior to the bankruptcy filing, (i) the Company shall at the time
of the bankruptcy filing directly own all

4



--------------------------------------------------------------------------------



 



     
 
  of the outstanding equity of CGuern and (ii) no CGuern Group entity will owe
any amounts to, or have any receivable from, any entity in the CanArgo Group
other than entities within the CGuern Group. (After NewCo is formed by the
Company, it shall hold the outstanding equity of CGuern.)
 
   
Equity:
  In full and final satisfaction of their rights in respect of their shares, the
Company’s shareholders shall receive, on a pro rata basis, Tranche B Trust
Interests (as defined below).

III. Plan Implementation

     
NewCo:
  No later than 15 days before the hearing on confirmation of the Plan (the
“Confirmation Hearing”), NewCo shall be formed by the Company in Guernsey, as a
wholly-owned subsidiary of the Company, under applicable corporate
organizational documents satisfactory to Persistency in its sole discretion
(Persistency’s counsel shall draft the NewCo documents). Pursuant to the Plan,
and on or before the Effective Date, full ownership of the following assets
shall be transferred to NewCo (or CGuern, as the case may be):

  •   All of the equity interests in CGuern (and thereby full ownership of the
CGuern Group).     •   All of the Tranche A Trust Interests (as described
below).     •   All of the CNR Name Rights (as defined below).     •   All
available cash within the CanArgo Group other than amounts specified herein to
be used to fund the Liquidating Trust and for payments required for confirmation
of the Plan, all as provided for in the Budget.     •   Such other assets as are
identified by Persistency prior to the Effective Date (e.g., advantageous
executory contracts, etc.).

     
 
  The Rights Offering shall be for the benefit of, and the proceeds of the
Rights Offering shall be distributed to, NewCo.
 
   
 
  On the Effective Date, (i) NewCo shall have no liabilities (save any guarantee
of the DIP Loan (defined below)), and (ii) NewCo shall issue the NewCo Common
Shares, Convertible Preferred Stock and NewCo Notes, as more fully set forth
herein.

5



--------------------------------------------------------------------------------



 



         
Material Terms of DIP Financing:
  •   The Company shall abide by the budget outlined in Appendix C hereto before
and during the chapter 11 case (the “Budget”), as may be amended pursuant to the
DIP documentation. The Budget is intended to minimize any financing required
during and to exit the chapter 11 case.

  •   To the extent there is a cash shortfall during the chapter 11 case (having
taken into account all cash from CGuern Group operations), administrative
expenses that are consistent with the Budget will be funded through a debtor in
possession loan facility from Persistency (“DIP Loan”) not to exceed
$1.2 million (the “Commitment”), with each drawing subject to the terms and
conditions below.

DIP Loan

  •   Borrower: The Company.     •   Guarantors: All material subsidiaries of
the Company will provide guarantees (“Plan Guarantees”). Such guarantees shall
be pari passu with the pre-petition guarantees held by the Senior Lenders (the
“Pre-Petition Guarantees”).     •   Rate: 0% per annum through 90 days from the
Bankruptcy Filing (or for up to an additional 30 day extension under certain
circumstances) and 15% per annum from the date that the Company is in default of
the DIP Loan.     •   Final Maturity and Amortization: The DIP Loan will mature
on the date that is 90 days from the bankruptcy filing date, with the
possibility of a 30 day extension if among other things a hearing on confirming
the plan contemplated by this term sheet has been scheduled before the 90th day
to occur on or before the 120th day from the bankruptcy filing date. There will
be no amortization before such date and, subject to the DIP Loan Conversion (as
defined below), the full amount of the DIP Loan shall become due at maturity or
upon acceleration.     •   Security: The DIP Loan will have security interests
in, and liens on, the Company’s assets, including the equity interests in CGuern
(the “DIP Lien”).     •   Carve-Out. To ensure certain protections to pay
certain chapter 11 expenses, the DIP Lien, Plan Guarantees, and Pre-Petition
Guarantees shall be subordinate to a carve-out

6



--------------------------------------------------------------------------------



 



      of defined scope for the Company’s bankruptcy professionals as approved by
the Bankruptcy Court and Lender. The carve-out shall be net of any cash
retainers held by Professionals. Lender shall deposit the amount budgeted for
the carve-out into a separate account maintained by Lender, so that it will be
available for payment upon Bankruptcy Court approval of fees and expenses. The
amount so deposited shall reduce Availability (defined below).

  •   Covenants/Reps/Wttys: Customary.     •   Advances: The DIP Loan shall be
funded in multiple advances, with each advance based on the Company’s adherence
to the Budget and the Company meeting other customary drawing conditions and
Plan-related milestones (among other things, to ensure that all parties are
moving toward confirming the Plan). The Company shall upstream from its
subsidiaries that cash, but only that cash, needed to meet budgeted expense
items and to meet any unforeseen reasonable operational expenditures as set
forth in the DIP documentation, and shall do so before drawing on the DIP Loan.
    •   Exit Advance. If required for the Bankruptcy Court to confirm the Plan,
an exit advance under the DIP Loan, in an amount, if any, that in all cases
shall be less than or equal to the remaining amount available under the
Commitment at the Effective Date and immediately prior to making such advance
(“Availability”), shall be permitted at the Effective Date upon satisfaction of
the following conditions: (i) the exit advance not exceeding the Availability on
such date; (ii) the Company having complied in all respects with DIP Loan
documentation through the date of the exit advance and with respect to the exit
advance; and (iii) the prior entry of a final order confirming the Plan. For the
avoidance of doubt, the exit advance shall only be made and used for payment of
amounts set forth in the Budget or otherwise disclosed to and expressly agreed
to by Persistency (Company to disclose anticipated Plan cash requirements
(convenience claims, priority claims, etc.)).     •   Defaults/Acceleration
Events: Customary for loans of this kind, including (i) CanArgo withdraws the
Plan or does not in good faith seek its timely confirmation; (ii) CanArgo’s

7



--------------------------------------------------------------------------------



 



      chapter 11 case is converted or dismissed or a chapter 11 trustee or
examiner appointed; (iii) confirmation of the Plan is denied; (iv) claims are
asserted in the bankruptcy case against Persistency by any person; (v) breach of
covenant; and (vi) such other customary items as required by Persistency.

  •   Satisfaction of the DIP Loan: If the Plan is confirmed within 90 days of
the Bankruptcy Filing (or within 120 days if an extension has been triggered),
then the DIP Loan shall be converted under the Plan into Convertible Preferred
Stock of NewCo (the terms of which are described below), at the rate of one
share of Convertible Preferred Stock for each $1 of outstanding amount of the
DIP Loan (the “DIP Loan Conversion”); otherwise, it will mature on the 90th day
(or 120th day if an extension has been triggered) or upon earlier acceleration
and be payable in cash.

         
Fees and Expenses:
  •   Expenses: Borrower shall pay in full in cash all of Persistency’s
reasonable expenses (including professional fees and expenses) incurred from
February 5, 2009 onward, including for the period after the Bankruptcy Filing,
in connection with the 2010 Notes, the DIP Loan, this Plan Term Sheet, the Plan,
the bankruptcy case and the preparation of NewCo corporate and loan
documentation (An estimate of these is included in the budget in Appendix C).

  •   Structuring Fee: In connection with confirmation of the Plan, for risking
the time and expenses associated with negotiating and structuring the
reorganization, committing to extend the DIP Loan, and backstopping the Rights
Offering, Persistency shall receive a non-cash structuring fee of $500,000
payable in NewCo Common Shares at a price of $0.40 per share.

     
Rights Offering:
  In connection with the Plan, there will be a rights offering of $2,000,000 of
NewCo Convertible Preferred Stock (the “Rights Offering”). The proceeds of the
Rights Offering shall be used for NewCo working capital. Persistency will
backstop the Rights Offering and Persistency’s backstop obligation will be
satisfied in part by the amount of Convertible Preferred Stock previously
acquired by Persistency through the DIP Loan Conversion. All creditors
(including Persistency) receiving NewCo Common Shares shall be entitled to
participate in the

8



--------------------------------------------------------------------------------



 



     
 
  Rights Offering on a pro rata basis according to their ownership of NewCo
Common Shares. Closings of the rights offering other than conversion of the DIP
Loan in connection with the Effective Date shall be at the mutual discretion of
the investors and NewCo during the nine-month period after the Effective Date.
For illustrative purposes, if the DIP Loan is fully funded, the amount of
Persistency’s remaining backstop obligation would be $800,000, and $800,000
would be the amount available for subscription, although the pro rata shares of
participating creditors would be determined based on the full $2,000,000.
 
   
 
  It is expected that the Rights Offering would enjoy the exemptions provided by
Section 1145 of the Bankruptcy Code.
 
   
 
  Persistency’s counsel shall draft the Rights Offering documentation and
related disclosures for the Plan and related documents.
 
   
Convertible Preferred Stock
  The terms of the Convertible Preferred Stock of NewCo shall include the
following:

  •   Purchase Price: $1.00 per Convertible Preferred Share     •   Ranking:
Senior to NewCo Common Shares     •   Conversion Price: $0.40 per Common Share.
    •   Liquidation preference: Equal to Purchase Price.     •   Conversion:
Converts into NewCo Common Shares at a conversion rate equal to the aggregate
Purchase Price divided by the Conversion Price.     •   Voting: On an
as-converted basis.

     
Transferability
  The Common and Preferred Shares shall be freely transferable, subject to
compliance with applicable law and Persistency’s right of first refusal.

         
Liquidating Trust:
  •   As of the Effective Date, a liquidating trust shall be established for
purposes of pursuing the litigation against the Company’s underwriters in
connection with 2008 failed securities offering and customary administrative
activities (the “Liquidating Trust”).

  •   NewCo shall receive all of the Tranche A Trust Interests.     •   Tranche
A Trust Interests will entitle the holder thereof to payment of up to
$7,000,000, which shall have distribution priority to Tranche B Trust Interests.

9



--------------------------------------------------------------------------------



 



  •   The Company’s shareholders shall receive pro rata shares of the Tranche B
Trust Interests.     •   Tranche B Trust Interests will entitle the holders
thereof to any value remaining in the Liquidating Trust after payment in full of
Tranche A Trust Interests and all operating expenses of the Liquidating Trust.  
  •   The Liquidating Trust will be funded by the creation of a cash reserve on
the Effective Date (the “Operating Reserve”).     •   The documents creating and
governing the Liquidating Trust will be customary for transactions of this type
and be satisfactory to Persistency.

         
Asset Assignment
  •   The Company, prior to dissolution, shall assign, and shall cause each of
the entities within the CanArgo Group other than NewCo and the entities within
the CGuern Group, to assign, (i) all right and title to the names CanArgo,
CanArgo Energy Corporation, CNR, all other CanArgo corporate and brand names,
logos, trade dress and other associated intellectual property (collectively the
“CNR Name Rights”), and (ii) the other assets identified in the section entitled
“NewCo” above, to NewCo or CGuern (as determined by Persistency) effective as of
the Effective Date.
 
       
Operating Reserve
  •   The amount to be funded for the Operating Reserve shall be an amount that,
in Persistency’s discretion, is sufficient to cover expected expenses of the
Liquidating Trust as outlined below (currently estimated to be approximately
$100,000 less amounts paid toward the underwriter litigation prior to the
Effective Date). Any additional funding after the Effective Date shall be at the
sole discretion of NewCo on appropriate terms. The expected expenses of the
Trust are:

         
 
  o   Costs of the Liquidating Trustee (No salaries or directors costs).
 
       
 
  o   Legal costs for the litigation of underwriters.
 
       
 
  o   Legal costs for claims objections, if any
 
       
 
  o   De minimis administrative expenses associated with maintaining the
Liquidating Trust and for necessary reporting.

         
Bar Date and Disputed Claims:
  •   If requested by Persistency, the Company shall request that the Bankruptcy
Court set a deadline for the filing of claims, with

10



--------------------------------------------------------------------------------



 



         
 
      such requested deadline being at least ten (10) days prior to the proposed
Confirmation Hearing.

  •   Within thirty (30) days following the Effective Date (unless extended by
the Bankruptcy Court with the consent of Persistency), the Liquidating Trust
must file any and all objections to claims.

         
Treatment of Executory Contracts and Unexpired Leases:
  •   The Plan shall schedule any executory contracts and unexpired leases that
will be assumed, if any, which will only be upon agreement by Persistency. The
Company shall provide to Persistency a schedule of all contracts so that
Persistency can determine whether any of them should be assumed and assigned.
All other executory contracts and unexpired leases shall be rejected.
 
       
Conditions to Plan Support Agreement and Plan Confirmation:
  •   The Plan and related documentation, including related motions and orders,
exhibits, and the disclosure statement, shall be in form and substance
acceptable to Persistency and the other terms and conditions set forth in the
draft Plan Support and Lock-Up Agreement and Plan of Reorganization.
 
       
Conditions to the Effective Date:
  •   Allowed General Unsecured Claims (including Weatherford) are not more than
$2,000,000.

  •   The Confirmation Order shall be in form and substance reasonably
acceptable to Persistency and it shall contain provisions, among others:

         
 
  o   Exculpating Persistency pursuant to section 1125(e) of the Bankruptcy
Code.
 
       
 
  o   All creditors and their affiliates being released from any and all claims
in connection with the Company’s bankruptcy case.
 
       
 
  o   Customary releases for directors and officers of the Company.
 
       
 
  o   Transfers free of stamp and similar taxes pursuant to section 1146 of the
Bankruptcy Code.

  •   Appropriate representations and warranties regarding the Company and its
subsidiaries shall be provided to Persistency; however, claims related thereto
will expire on the Effective Date in the absence of fraud, willful misconduct or
gross negligence.

11



--------------------------------------------------------------------------------



 



  •   Other customary conditions for a transaction of this type.     •  
Confirmation Order entered within 80 days of the Bankruptcy Filing and becoming
final 10 days thereafter (unless the Final Maturity of the DIP Loan is extended
to 120 days in which case the Confirmation Order is entered within 110 days of
the Bankruptcy Filing and becomes final 10 days thereafter).

         
Plan Support:
  •   In addition to Persistency, the Company shall receive Plan Support
Agreements from the Senior Lenders and other creditors sufficient to cause
confirmation of the Plan, wherein they agree to vote their allowed claims to
accept the Plan and to otherwise support confirmation of the Plan.
 
        Management:   Vincent McDonnell, current CEO of the Company, and Jeffrey
Wilkins, current CFO of the Company, will be appointed by NewCo to continue in
the roles of CEO and CFO, respectively, under new agreements/arrangements in
lieu of their existing agreements/arrangements. NewCo employee benefits and
management incentive programs (including an equity plan for up to 5% of NewCo),
the terms as determined by Persistency, shall also be established. The Board of
NewCo will be appointed according to the terms of its governing documents.
 
       
General Info/Aspects:
  •   The Company shall continue to promptly :

         
 
  o   cooperate with Persistency to refine the Plan and other documentation;
 
       
 
  o   provide all financial and business information about itself and its
subsidiaries to Persistency;
 
       
 
  o   respond in a timely manner to any inquiries from Persistency or any other
creditor; and
 
       
 
  o   cooperate with any diligence requests at both the Company and subsidiary
levels.

  •   In addition to the other conditions described herein, Persistency’s
obligations that are described in this Plan Term Sheet will be subject to the
Company conducting its operations in the ordinary course of business pursuant to
the most recent budgets and projections prepared by the Company and approved by
Persistency, and the Company shall provide to Persistency weekly updates on its
financial position.

All documents relating to the transactions described herein shall be acceptable
to Persistency.

12



--------------------------------------------------------------------------------



 



EXHIBIT I
CanArgo Energy Corporation and Its Direct and Indirect Subsidiaries

              Legal Name   Incorporation  
1
  CanArgo Energy Corporation   Delaware
2
  CanArgo Oil & Gas Inc   Ontario, Canada
3
  CanArgo Limited   Ontario, Canada
4
  Fountain Oil Ukraine Limited   New Brunswick, Canada
5
  UK-RAN Oil Corporation   New Brunswick, Canada
6
  Fountain Oil Canada Limited   New Brunswick, Canada
7
  Focan Limited   New Brunswick, Canada
8
  EOR Canada Limited   New Brunswick, Canada
9
  CanArgo Acquisition Corporation   New Brunswick, Canada
10
  Ninotsminda Oil Company Limited   Cyprus
11
  CanArgo Oil Boryslaw Limited   Cyprus
12
  CanArgo Norio Limited   Cyprus
13
  Groundline Limited   Cyprus
14
  Lateral Vector Resources Limited (formerly Longtex Limited)   Cyprus
15
  Courtway Limited   Cyprus
16
  CanArgo Limited   Guernsey
17
  CanArgo (Nazvrevi) Limited   Guernsey
18
  CanArgo Power Corporation Limited   Guernsey
19
  CanArgo (Kaspi) Limited   Guernsey
20
  Argonaut Well Services Limited   Guernsey
21
  CanArgo Samgori Limited   Guernsey
22
  CanArgo Services (UK) Limited   England
23
  Sagarejo Power Corporation Limited   Georgia
24
  Georgian British Oil Co Ninotsminda   Georgia
25
  Georgian British Oil Company Nazvrevi   Georgia
26
  Georgian British Oil Company Norio   Georgia
27
  Ninotsminda Services Limited   Georgia
28
  CanArgo Georgia Limited   Georgia
29
  Ninotsminda Oil Company Limited   Jersey
30
  CanArgo Norio Limited   Jersey

13



--------------------------------------------------------------------------------



 



EXHIBIT II
CGUERN and its Direct and Indirect Subsidiaries

              Legal Name   Incorporation  
1
  Ninotsminda Oil Company Limited   Cyprus
2
  CanArgo Oil Boryslaw Limited   Cyprus
3
  CanArgo Norio Limited   Cyprus
4
  Groundline Limited   Cyprus
5
  Lateral Vector Resources Limited (formerly Longtex Limited)   Cyprus
6
  Courtway Limited   Cyprus
7
  CanArgo Limited   Guernsey
8
  CanArgo (Nazvrevi) Limited   Guernsey
9
  CanArgo Power Corporation Limited   Guernsey
10
  CanArgo (Kaspi) Limited   Guernsey
11
  Argonaut Well Services Limited   Guernsey
12
  CanArgo Samgori Limited   Guernsey
13
  CanArgo Services (UK) Limited   England
14
  Sagarejo Power Corporation Limited   Georgia
15
  Georgian British Oil Co Ninotsminda   Georgia
16
  Georgian British Oil Company Nazvrevi   Georgia
17
  Georgian British Oil Company Norio   Georgia
18
  Ninotsminda Services Limited   Georgia
19
  CanArgo Georgia Limited   Georgia
20
  Ninotsminda Oil Company Limited   Jersey
21
  CanArgo Norio Limited   Jersey

14



--------------------------------------------------------------------------------



 



APPENDIX A — CLAIMS

          Name   Amount    
General Unsecured Claims
         
Weatherford
  $ 1,200,000    
RS Platou
  $ 291,060    
Ernst & Young Ukraine
  $ 75,000    
Gambit
  $ 50,112    
Dnb NOR Bank
  $ 28,571  
 
     
 
  $ 1,644,743  
 
       
Convenience Claims (in Budget)
         
NY Alternext
  $ 10,000    
OPC
  $ 4,750    
PCAOB
  $ 500    
FASB
  $ 100  
 
     
 
  $ 15,350  

15



--------------------------------------------------------------------------------



 



APPENDIX B — TERMS OF THE NEWCO NOTES

     
Principal:
  $[     ]
 
   
Priority:
  Senior to all other securities of NewCo.
 
   
Coupon:
  8% per annum PIK from the Effective Date (no cash). Default interest will be
15%.
 
   
Mandatory Prepayments:
  Quarterly mandatory prepayments of the following amounts until full repayment:

  •   75% of:

         
 
  o     the proceeds from the sale of any assets (other than ordinary course
sale of current oil and gas inventory); 
 
       
 
  o   up front farm-out fees; and
 
       
 
  o   proceeds from the Tranche A Trust Interests (as defined below).

  •   50% of the positive difference, if any, between $65 and the contracted
Brent reference price for oil sales of the Company times number of barrels sold.

     
Minimum Redemption
Payment Schedule:
  The NewCo Notes shall be redeemed on the following
redemption schedule less any amount received as a Mandatory
Prepayment during the applicable period:

  •   At 9 months from the Effective Date, a Redemption Payment of $1,000,000.  
  •   Thereafter, a Redemption Payment of $1,000,000 every 3 months until the
 total amount of the NewCo Notes have been redeemed/repaid (or, as may be the
case, such lesser amount that fully repays the outstanding balance).

A scheduled redemption payment may be deferred, according to the chart below,
for a quarterly cash fee of 2.5% of the of the deferred amount. The fee will be
due on the date of deferral.

                                                                               
                                                 
Month
    9       10       11       12       13       14       15       16       17  
    18       19       20       21       22       23       24  
Current  
    1m                       1m                       1m                      
1m                       1m                     bal  
Potential    
                                                  2m                       1m  
                    2m                     bal  

16



--------------------------------------------------------------------------------



 



     
Prepayment:
  At any time without penalty or notice. If the note is prepaid in full by
12/31/09, a discount of 25% of principal plus interest through the settlement
date will be applied. Notice must be given no later then December 15, 2009.
 
   
Change of Control of NewCo:
  NewCo Note becomes immediately due and payable without penalty or premium.
 
   
Debt Covenant:
  For so long as the NewCo Note remains outstanding, no senior or pari passu
indebtedness for borrowed money; provided, that, NewCo shall be permitted to put
in place a revolving working capital facility (“Revolver”) of up to $500,000
with Persistency that shall be permitted to be paid up and down for so long as
there is no default or deferment of the NewCo note, and shall be pari passu with
the NewCo Note upon a default of the NewCo Note. The interest on the Revolver
will be 8%.
 
   
 
  The revolver can only be drawn if the Rights Issue has been fully funded up to
$2,000,000.
 
   
Default and Acceleration of NewCo Notes:
  Upon failure to make Mandatory Prepayments, failure to make Redemption
Payments, violation of the Debt Covenant or default of the Revolver.
 
   
Cooperation on Default:
  If NewCo defaults on the NewCo Notes and any grace or cure period has expired,
NewCo and Senior Lenders shall cooperate in promptly retaining appropriate
advisors to market NewCo and its assets for sale or other action as mutually
agreed. From and after an uncured event of default, the Senior Lenders may
appoint an observer to NewCo’s Board of Directors.
 
   
No Dividends and Distributions, Other:
  So long as the NewCo Notes are outstanding: no cash dividends or distributions
may be paid on junior securities, no cash management fees payable to related
parties, no cash interest paid on related party debt.  Other than the foregoing,
the NewCo Notes will contain no other rights, covenants or restrictions.

17



--------------------------------------------------------------------------------



 



APPENDIX C — BUDGET
Summary Budget*

                                                      Jun-09   Jul-09   Aug-09  
Sep-09   Oct-09   Nov-09
Revenue
          $ 366,000     $ 394,500     $ 773,332     $ 60,060     $ 745,087  
Operating Expenses
          $ (194,582 )   $ (267,100 )   $ (228,697 )   $ (302,657 )   $ (222,051
)
General & Administrative
          $ (116,766 )   $ (216,381 )   $ (111,900 )   $ (164,516 )   $ (108,739
)  
Cash Flow From Operations
          $ 54,652     $ (88,981 )   $ 432,735     $ (407,113 )   $ 414,297  
 
                                               
Capital Expenditures
          $ (14,000 )   $ (49,845 )   $ (14,000 )   $ (49,845 )   $ (14,000 )  
Cash flow net Capital Expenditures
          $ 40,652     $ (138,826 )   $ 418,735     $ (456,958 )   $ 400,297  
 
                                               
Beginning Cash
          $ 405,022     $ 412,970     $ (185,693 )   $ 185,166     $ (940,802 )
Ending Cash Consolidated
  $ 405,022     $ 412,970     $ (185,693 )   $ 185,166     $ (940,802 )   $
(540,505 )
 
                                               
Restricted Cash
  $ (131,000 )   $ (131,000 )   $ (131,000 )   $ (131,000 )   $ (131,000 )   $
(131,000 )
Cash At Sub
  $ (93,022 )   $ (91,988 )   $ (34,688 )   $ (34,688 )   $ (34,688 )   $
(34,688 )  
Ending Available Cash at HO
  $ 181,000     $ 189,982     $ (351,381 )   $ 19,478     $ (1,106,490 )   $
(706,193 )

                                                      Legal Fees                
    Chapter 11 related costs   Paid to 6/30   Jul-09   Aug-09   Sep-09   Oct-09
  Nov-09
Rights offering litigation (Selmer) — Direct
  $ (29,937 )   $ 0     $ (28,553 )   $ (20,000 )   $ (21,510 )   $ 0  
Rights offering litigation (Selmer) — indirect
  $ (15,513 )   $ 0     $ (19,517 )   $ (20,376 )   $ 0     $ 0  
Chapter 11 Legal Fees — SSBB
  $ (169,147 )   $ 0     $ (334,691 )   $ 0     $ (95,000 )   $ 0  
Chapter 11 Legal Fees — McGrigors
  $ (22,977 )   $ 0     $ (9,000 )   $ (5,000 )   $ (5,000 )   $ 0  
Chapter 11 Liquidating Trust Operating Reserve
  $ (124,798 )   $ 0     $ 0     $ 0     $ (15,000 )   $ 0  
Chapter 11 Advisor
  $ (7,500 )   $ (12,704 )   $ (2,500 )   $ (2,500 )   $ (2,500 )   $ 0  
Chapter 11 Legal Fees — US Tax advice
  $ 0     $ (20,000 )   $ 0     $ 0     $ 0     $ 0  
Chapter 11 Legal Fees — Canadian Tax advice
  $ 0     $ 0     $ (10,000 )   $ 0     $ 0     $ 0  
Chapter 11 Legal Fees — Canadian Clean Up
  $ (15,000 )   $ 0     $ (35,326 )   $ 0     $ 0     $ 0  
Chapter 11 Legal Fees — Cyprus Clean Up
  $ (5,000 )   $ 0     $ (5,000 )   $ 0     $ 0     $ 0  
Chapter 11 Litigation — S & K (Persistency)
  $ 0     $ 0     $ 0     $ 0     $ (355,000 )   $ 0  
Chapter 11 Litigation — (Persistency)
  $ 0     $ 0     $ 0     $ 0     $ (175,000 )   $ 0  
Chapter 11 Convenience Claims
  $ 0     $ 0     $ (15,250 )   $ 0     $ 0     $ 0    
Total Ch 11 Legal Fees
  $ (389,872 )   $ (32,704 )   $ (459,837 )   $ (47,876 )   $ (669,010 )   $ 0  
 
                                               
Funding Surplus/Liability
  $ 181,000     $ 189,982     $ (351,381 )   $ 19,478     $ (1,106,490 )   $
(706,193 )
 
                                               
Gross Oil (Barrels of Oil per day)
    358       351       344       337       330       323  

 

*   assumes $60 Brent Oil, Sale assumed to occur mid-month

